WHEELED, District Judge.
This is darning cotton of four strands slightly twisted, in balls. Paragraph 303 of the act of 1897 provides for a duty on “spool thread of cotton, including crochet, darning, and embroidery cottons on spools or reels,” by the hundred yards of thread; “if otherwise than on spools or reels, one-half of one cent for each hundred yards or fractional part thereof.” A duty has been assessed for four times the length of the material, once for the length of each strand. The reference to and inclusion of darning cotton as a material of length by the 100 yards, would seem to refer to and include it by the length of that material as it is formed and known by that name. The yards in length meant *425must be the yards in length of darning cotton, and not the yards in length of the several strands of which it is composed, which are not done up separately as darning cotton, but are put together and done up to constitute that article. Thread in length, including darning cotton in length, includes darning cotton as such in length, and not darning cotton in length of strands that by themselves are not darning cotton. Decision reversed.